Citation Nr: 1112097	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO. 10-46 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Validity of debt created in relation to payment of VA nonservice-connected pension benefits from January 1, 2006.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a letter determination dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In August 2009 the Veteran filed a claim with the VA RO in Winston-Salem, North Carolina, for a higher rate of VA pension based on the need for daily aid and attendance. The Board notes, however, that entitlement to a higher rate of VA pension benefits based on the need for aid and attendance had been granted to the Veteran in May 2005, effective from April 2005.

An undated deferred rating decision placed in the claims file between VA records of treatment printed on March 17, 2010, and a VA letter dated April 2010, states that a rating decision dated May 12, 2005, had granted the Veteran entitlement to aid and attendance benefits, but that it appeared that the Veteran had not been paid at the aid and attendance rate since then.

In addition, in his August 2009 letter the Veteran informed VA that his wife had returned to work, beginning in January 2009, and was earning $970 per month.

In April 2010, the RO&IC informed the Veteran by letter of retroactive revisions in the amount of his pension award and payment start dates. The revision appears to have involved an increase in the Veteran's maximum annual pension rate based on the need for aid and attendance, but also a reduction in his pension payments as a result of his wife's income. 

The Board notes that whereas the Veteran indicated in August 2009 that his wife had returned to work in January 2009 at a salary of $970 per month, the April 2010 RO&IC letter, at page two, indicates that the Veteran stated in a March 26, 2010, phone conversation with a VA representative that his wife made $11,640 per year (which would equate to $970 per month) in 2006, 2007, and 2008. A report of contact of this phone conversation between the Veteran and a VA representative is not associated with the claims file. 

The April 2010 RO&IC letter, at page 2, further indicates that in the March 26, 2010, phone conversation (for which no report of contact is in the claims file), the Veteran gave VA permission to remove his Medicare Part B premiums effective April 1, 2009, because the state had started paying for his Medicare Part B premiums.

The April 2010 VA letter, at page two, further informed the Veteran "you still owe VA some money" and that "[w]e have created an overpayment in your account because the information we received showed that we paid too much. You will receive a separate letter, which will explain how much we overpaid you, and how you can repay this debt."  

There is no document in the claims file specifying in what amount such debt is owed to VA or how the overpayment and debt was calculated.

In June 2010 the RO received a notice of disagreement with the VA letter dated April 14, 2010. However, the notice of disagreement consists of a page of catch-all boilerplate that would typically apply to service connection or increased rating claims, and makes no specific allegation of fact or law as to what aspects of the RO&ICs April 2010 determination the Veteran intended to appeal.

In a Statement of the Case issued in September 2010, the RO&IC characterized the issue on appeal as "[v]alidity of debt of non service connected pension benefits from January 1, 2006." The Statement of the Case contains specific information as to how the revised level of benefits were established for the year 2006, including the upwardly revised maximum annual pension rate based on the award of aid and attendance benefits which VA had apparently previously neglected to implement in 2005, and the increase in income based on the Veteran's wife's purported employment beginning in 2006. 

However, the September 2010 Statement of the Case contains no information as to the amount of the debt owed by the Veteran or how the debt was calculated. The Veteran has therefore not been afforded due process or sufficient notice insofar as he was not provided sufficient information to challenge the existence or amount of the debt. In the Board's view, if he is not informed of how much he owes or how the debt was calculated, he has no reasonable means to challenge either the existence or the amount of the debt. See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98. 

In November 2010, the Veteran submitted a VA Form 9. He made no specific allegation of error of fact or law, but did check a box to indicate that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statement of the case that his local VA office had sent to him. Thus, even though the specifics of the amount of overpayment of VA benefits and calculation of the debt owed to VA are not reflected in the claims file, the matter of "[v]alidity of the debt of non service connected pension benefits from January 1, 2006," as enunciated in the September 2010 statement of the case, is now within the Board's appellate jurisdiction. See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.

In consideration of the above, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The Agency of Original Jurisdiction (AOJ) will take all necessary steps to determine whether the Veteran's wife commenced employment with a salary of $970 per month beginning in January 2009 (see statement received from Veteran in August 2009), or instead beginning on or before January 2006 (see RO letter dated April 14, 2010, at page two, in the paragraph entitled "Telephone Information").

2. All relevant information as to creation of an overpayment of VA pension benefits will be associated with the claims file, to include any existing record of the phone conversation of March 26, 2010. (See RO letter dated April 14, 2010, at page two, in the paragraph entitled "Telephone Information.")

3. The Veteran will be informed of the amount of the debt he owes VA, if any, and how the debt was calculated. He will be provided a reasonable amount of time to challenge the existence or amount of the debt. He will be informed that he may simultaneously seek a waiver of recovery of the debt by VA. 

(a) Set forth in the record a written paid and due audit of the Veteran's pension and compensation account for the period of the overpayment. This audit must reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due. In addition, the audit must include the amount of the overpayment, if any, that may have been repaid by the Veteran. A copy of the written audit must be inserted into the claims file and another provided to the Veteran and his representative.

4. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



